PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Anderson
Application No. 16/275,162
Filed:  February 13, 2019
Attorney Docket Number: 
049633-000002
:
:    
:           ON PETITION
:             
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

On October 27, 2020, a non-final Office action was mailed setting a shortened statutory period for reply of three months from its mailing date.  Extensions of the time set for reply were available pursuant to 37 CFR 1.136(a).  On April 27, 2021, a “Response” responsive to the non-final Office action was filed, with a request for an extension of time under 37 CFR 1.136(a) within the third month.  On May 5, 2021, a Notice of Abandonment was mailed indicating that the application was abandoned for failure to file a reply to the October 27, 2020, non-final Office action.  

It is noted that the Technology Center held the subject application abandoned and it is, therefore, appropriate for the Office of Petitions to consider whether the holding of abandonment was properly imposed.  A review of the application file history reveals that the application was improperly held abandoned as a timely and proper reply to the October 27, 2020, non-final Office action was received within the allowed period set for reply.

In view of the foregoing, the holding of abandonment is WITHDRAWN. The Notice of Abandonment is vacated.

The application is referred to Technology Center Art Unit 3688 for further processing in due course.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET